Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 9-19) in the reply filed on 9/7/22 is acknowledged. Claims 1-11 have been canceled. As such, the claims being examined are claims 12-19.

Claim Objections
Claims 12-15 are objected to because of the following informalities: 	On line 3 of claim 12, “Passing” should be “passing.” 	On line 9 of claim 12, “and cement tool is...” should be “and the outer diameter of the cementing tool is...”  	On line 2 of claim 13, “wash tools” should be “wash tool.”
On line 3 of claim 13, “cement tools” should be “cementing tool.” 	Claims 14 and 15 measure using the metric system (e.g. “cm”); however, independent claim 12 (as well as claims 13 and 16) measure using the Imperial system (e.g. “inches”). The claims should all be written using the same system in order to retain a level of uniformity.  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fairweather (US 2020/0173249). 	With respect to independent claim 12, Fairweather discloses a method of performing a plug and abandon operation in an oil or gas well having a casing ([0008] and [0020]), the method including: 	a. passing through the casing a bottom hole assembly comprising a generally cylindrical wash tool having a plurality of wash fluid nozzles and, axially connected to the wash tool, a generally cylindrical cementing tool having one or more cement nozzles, wherein the diameters of the wash tool and the cementing tool are sized for the diameter of the casing ([0018] and [0025]-[0027]); 	b. delivering wash fluid through apertures in the casing into a region outside the casing ([0008]; and 	c. delivering cement through the apertures into the region outside the casing ([0008]). 	Regarding claim 12, Fairweather discloses a method of performing a plug and abandon operation comprising employing a wash tool and a cementing tool, wherein the diameters of the tools are “sized for the diameter of the conduit” and “sized so that ports lie close to the wall of the casing” ([0025]-[0027] and [0038]). Although silent to wherein the diameters of the wash tool and the cementing tool are respectively “1.0 inch to 4.0 inches smaller than the drift diameter of the casing” and “0.25 inch to 1.0 inch smaller than the drift diameter of the casing,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the diameters as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, selecting the dimension as claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since the claimed dimension amounts to nothing more than scaling up or down of the disclosed device and a device having the claimed dimensions would not perform differently than the prior art device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).   Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 	
With respect to depending claim 13, Fairweather discloses a method of performing a plug and abandon operation comprising employing a wash tool and a cementing tool, wherein the diameters of the tools are “sized for the diameter of the conduit” and “sized so that ports lie close to the wall of the casing” ([0025]-[0027] and [0038]). Although silent to wherein the diameters of the wash tool and the cementing tool are respectively “1, 1.5 , 2, 2.5, 3, 3.5 and 4 inches smaller than the drift diameter of the casing” and “0.25, 0.5, 0.75 and 1 inch smaller than the drift diameter of the casing,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the diameters as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, selecting the dimension as claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since the claimed dimension amounts to nothing more than scaling up or down of the disclosed device and a device having the claimed dimensions would not perform differently than the prior art device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed diameter ranges as critical and it is unclear if any unexpected results are achieved by using such. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) 
 	With respect to depending claim 14, Fairweather discloses a cementing tool for delivering cement through apertures into the region outside the casing, wherein the diameter is “sized for the diameter of the conduit” ([0025]). Although silent to the overall length of the cementing tool, as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the length as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, selecting the dimension as claimed would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention since the claimed dimension amounts to nothing more than scaling up or down of the disclosed device and a device having the claimed dimensions would not perform differently than the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) 
 	With respect to depending claim 15, Fairweather discloses a cementing tool for delivering cement through apertures into the region outside the casing, wherein the cementing tool comprises a plurality of radial and non-radial nozzles ([0025]). Although silent to the specific placement of the “nozzle nearest the upper end of the cementing tool,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the position of the nozzles as claimed since shifting the position of a nozzle amounts to nothing more than an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 
 	Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed diameter ranges as critical and it is unclear if any unexpected results are achieved by using such. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
 	With respect to depending claim 16, Fairweather discloses a cementing tool for delivering cement through apertures into the region outside the casing, wherein the cementing tool comprises a plurality of radial and non-radial nozzles ([0025]). Although silent to the specific placement of “two nozzles... spaced apart axially...” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the position of the nozzles as claimed since shifting the position of a nozzle amounts to nothing more than an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed diameter ranges as critical and it is unclear if any unexpected results are achieved by using such. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
 	With respect to depending claims 17 and 18, Fairweather discloses a wash tool for delivering wash fluid through apertures into the region outside the casing, wherein the wash tool comprises a plurality of radial nozzles ([0026]-[0027]). Although silent to the specific angle placement of the nozzles, as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the direction of the nozzles as claimed since shifting the direction of a nozzle amounts to nothing more than an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed diameter ranges as critical and it is unclear if any unexpected results are achieved by using such. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
 	With respect to depending claim 19, Fairweather discloses wherein the cementing tool is connected to the wash tool ([0018] and [0026]). However, Fairweather fails to expressly recite wherein the connection is at “the upper end” of the wash tool. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider connecting the cementing tool and wash tool at the point claimed since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Watts et al. (US 2020/0040707) teaches a method of performing a plug and abandon operation comprising an assembly comprising a wash tool and a cementing tool (see prior art Figure 1). 	Larsen et al. (US 2013/0312963) teaches a method of performing a plug and abandon operation comprising an assembly comprising a wash tool and a cementing tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674